IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                      March 18, 2009
                                    No. 08-50417
                                  Summary Calendar              Charles R. Fulbruge III
                                                                        Clerk

UNITED STATES OF AMERICA

                                              Plaintiff-Appellee

v.

CHRISTOPHER SHANE WALTON

                                              Defendant-Appellant


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:07-CR-172-9


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Christopher Shane Walton appeals the 151-month sentence imposed
following   his   guilty   plea    for   possession   with   intent    to   distribute
methamphetamine in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C).             Walton
contends that the district court erred in determining the drug quantity
attributable to him for sentencing purposes. He asserts that, in making that
determination, the district court relied on evidence that did not bear a sufficient



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 08-50417

indicia of reliability, that the “hearsay” testimony violated the Confrontation
Clause, and that the district court erred in including in the calculation the
amount of drugs intended for personal use.
      A district court’s calculation of the quantity of drugs involved in an offense
is a factual finding that is entitled to considerable deference, see United States
v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005), and will be reversed only if
clearly erroneous. Id.; see also United States v. Villegas, 404 F.3d 355, 359 (5th
Cir. 2005). A factual finding is not clearly erroneous if it is plausible in light of
the record as a whole. Betancourt, 422 F.3d at 246. When calculating the total
drug amounts attributable to a defendant through his course of conduct, direct
evidence is unnecessary.     Id.   Drug estimates may be calculated based on
extrapolating from “any information that has sufficient indicia of reliability to
support its probable accuracy . . . even hearsay.” United States v. Valdez, 453
F.3d 252, 267 (5th Cir. 2006) (internal quotation marks and citation omitted).
The district court may rely upon information provided by codefendants and other
witnesses, provided the information bears the minimum indicia of reliability.
See United States v. Gaytan, 74 F.3d 545, 558 (5th Cir. 1996). Further, the
district court may adopt the factual findings in the presentence report (PSR) if
those findings bear sufficient indicia of reliability to support their probable
accuracy. Valdez, 453 F.3d at 262. The defendant bears the burden of showing
through rebuttal evidence that the information in the PSR is materially untrue.
Id.
      According to the PSR, Walton received a minimum of one ounce of
methamphetamine per day for five months from another codefendant, and
testimony adduced at the sentencing hearing supported this finding. Although
the district court acknowledged that Walton had a significant methamphetamine
addiction, the district court concluded that, based on a preponderance of the




                                         2
                                       No. 08-50417

evidence, Walton was responsible for “at least” 567 grams of methamphetamine.1
Evidence presented at sentencing suggested that this amount was a conservative
number relative to the information gathered and testimony presented.
       Walton has failed to present any evidence to rebut the information relied
upon by the district court or the reliability of the sources from which the
information was obtained, and he has failed to present any rebuttal evidence to
show that the information contained in the PSR is materially untrue. See
Valdez, 453 F.3d at 262.
       As for Walton’s argument that his rights under the Confrontation Clause
were violated by the introduction of hearsay testimony at sentencing, that
argument is foreclosed by this court’s precedent. United States v. Beydoun, 469
F.3d 102, 108 (5th Cir. 2006) (citing Crawford v. Washington, 541 U.S. 36 (2004))
Walton recognizes that this argument is foreclosed, but he wishes to preserve the
issue for further review.
       Because the evidence relied on by the district court had a sufficient indicia
of reliability, and because the district court’s factual finding regarding the
amount of drugs attributable to Walton is plausible in light of the record as a
whole, see Betancourt, 422 F.3d at 246, the judgment of the district court is
AFFIRMED.




       1
           Because we conclude that the district court’s finding with respect to drug quantity
is not erroneous under any standard, we need not decide whether Walton preserved error with
respect to his claim that amounts for personal use should be deducted from the drug quantity
used to calculate his sentence.

                                              3